DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 5, 2021.

Status of Claims
	This Office Action is in response to amendments filed on March 5, 2021.	
Claim 18 is currently amended.
	Claim 19 is currently canceled.
	Claims 22-23 are newly added.
	Claims 1-18 and 20-21 are pending.

Response to Remarks and Arguments
	35 USC § 102 Rejections.
	Applicant has amended claim 18 and states that the amendments “include the allowable subject matter of claim 19.  Accordingly, claim 18 is in condition for allowance.”  Further, Applicant states that “Claim 21 depends from claim 18 and is, therefore, allowable for at least the same reasons as claim 18”.  
	The Examiner updated the search and found the following applicable art for claims 1 and 3, as shown in the rejections outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately 80% to approximately 90%" in claim 8 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, since one of ordinary skill in the art cannot determine the metes and bounds of approximately 80% or approximately 90%, this renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, Publication US 2015/0204052 (hereinafter referred to as “Lee”.)
As per claim 1, Lee discloses a method of operating an industrial machine, the method comprising:
calculating, with an electronic processor, an eccentricity of a center of gravity of the industrial machine [see at least Lee para 32 "…the primary controller 405 determines…a CG excursion (eg, with respect to axis 35), a tipping moment, …"]; and
limiting, with the electronic processor, a maximum torque applied by at least one selected from the group consisting of a hoist actuator and a crowd actuator included in the industrial machine to less than an available maximum torque based on the eccentricity of the center of gravity [see at least Lee para 36 "…retract force limit can be set as a linear function, quadratic function, etc. of tipping moment or CG excursion…"]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of XCMG Construction Machinery Co, CN103569883 (hereinafter referred to as “XCMG”).
As per claim 3, Lee, as shown in the rejection above, discloses all of the limitations of claim 1. Lee fails to disclose further comprising calculating a ground pressure associated with the industrial machine based on the eccentricity of the center of gravity.  However, XCMG teaches this limitation [see at least XCMG para 110 "8 Controller 3 is also used when 0≤e≤L/6 and 0≤a≤π/2, according to the formula P...According to the formula P, the right front max = (G/2BL)×(1-2C/B)×(1+6e/L) to obtain the right side of the crane The value of the maximum ground contact pressure of the crawler 92…"; para 120 "C is the value of the lateral eccentricity of the crane's center of gravity."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in Lee to use further comprising calculating a ground pressure associated with the industrial machine based on the eccentricity of the center of gravity as disclosed in XCMG because of the benefit of more safely operating an industrial machine. [See at least XCMG para 7.]

Allowable Subject Matter
Claims 12-18 and 20-23 are allowed.
Claims 2, 4-7, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668